Third District Court of Appeal
                               State of Florida

                          Opinion filed August 29, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1606
                   Lower Tribunal No. 98-3144B & 98-5013
                             ________________


                         Derrick Tyrone Grantley,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.



      A Case of Original Jurisdiction – Mandamus.

      Derrick Tyrone Grantley, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before SUAREZ, SALTER, and SCALES, JJ.

      SUAREZ, J.

      We grant Derrick Tyrone Grantley’s petition for writ of mandamus to

compel the trial court to issue a written order on defendant's motion to dismiss

appointed counsel filed May 9, 2018 in case numbers F98-3144B and F98-5013.
      As we are hopeful that the lower court will comply forthwith with the

issuance of the requested order, we withhold issuance of the formal writ for thirty

(30) days.




                                        2